UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

DAVID ROVNER §
Plaintiff, §
v. § Case No. 13 cv 1547 (RJL)
)
Y§`§§‘§L‘§§‘§TT“Z.’§§§%"£Y§}“;`E § HL¥ED
JEREL TREMAYNE LUCAS § NUV g 2 2013
Def€ndanfs- § @,,,,k_u,, i_,.,v,.i,tiaaarnD.C. Code Ann. § 9-1107.01," see Mot. to Dismiss Jerel T. Lucas,
Only [Dkt. #4]. For the following reason, l will grant Lucas’s motion.

Local Rule of Civil Procedure 7(b) provides that a party opposing a motion has 14
days to fllc a memorandum in opposition, and if such party fails to do so, the court may
treat the motion as conceded. LCvR 7(b). This rule is a "docket-management tool that

facilitates efficient and effective resolution of motions by requiring the prompt joining of

issues." Fox v. Amerz'can Airlines, Inc., 389 F.3d 1291, 1294 (D.C. Cir. 2004). In Fox,
the D.C. Circuit affirmed the District Court’s holding that "because the plaintiffs failed to
respond to the defendant’s [] motion, the court treats the motion as conceded and grants
the motion." Id. (citations omitted). Whether to treat the motion as conceded under Rule
7(b) is highly discretionary, and our Circuit Court has noted that "where the district court
relies on the absence of a response as a basis for treating the motion as conceded, [the
Court of Appeals will] honor its enforcement of the rule." Twelve john D0es v. District
ofColumbia, ll7 F.3d 57l, 577 (D.C. Cir. 1997).
Because plaintiff failed to file an opposition to Lucas’s motion to dismiss, I will
treat the motion as conceded. LCvR 7(b). In light of that concession and based on a
review of the pleadings, the relevant law cited therein, and the record, it is hereby
ORDERED that Motion to Dismiss Defendant Jerel T. Lucas, Only [#4] is

GRANTED.

so oRl)EREl). m l

J .
RICHAR(D J. is ' oN
United States. strict Judge